Citation Nr: 1642700	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for liver cancer, to include as secondary to herbicide exposure.

2. Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2016, the Veteran appeared via video conference and provided testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. During his July 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of the claims for service connection for liver cancer and a heart disability is requested.

2. The frequency, severity and duration of the Veteran's PTSD symptoms results in occupational and social impairment with reduced reliability and productivity.

3. The Veteran has service connection for bilateral hearing loss, rated 70 percent disabling; PTSD, rated 50 percent disabling; and tinnitus, rated 10 percent disabling.

4. The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claims for service connection for liver cancer and a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During his hearing before the Board and as documented in the hearing transcript, the Veteran stated that if the Board increases his PTSD rating to 50 percent and awards a TDIU, then he will withdraw his remaining claims on appeal.  As discussed below, the Board has awarded an initial 50 percent rating for PTSD and a TDIU.  Accordingly, per the Veteran's request, his claims for service connection for liver and heart disabilities are withdrawn.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the claims and they are dismissed.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is currently assigned a 30 percent rating under 38 C.F.R.  § 4.130, Diagnostic Code (DC) 9411.  The criteria for rating mental disorders generally, and PTSD specifically, are listed under the General Rating Formula for Mental Disorders ("General Rating Formula").  38 C.F.R. § 4.130, Diagnostic Code 9411.  The nomenclature in this rating formula is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  During the course of this appeal, the VA amended the General Rating Formula and its adjudication regulations to remove outdated references to a previous version of the manual-the DSM-IV.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014).  The use of the DSM-V will apply to all claims received by the VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but does apply to claims that have been certified for appeal to the Board or are pending before the Board as of that date, even if such claims are subsequently remanded to the AOJ.  See id.; see also 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).  Here, the AOJ certified the Veteran's appeal to the Board in April 2015, so the DSM-5 is for application.

Under DC 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

After review of the evidence, the Board finds that the frequency, severity and duration of the Veteran's PTSD symptoms warrant a 50 percent rating as his symptoms result in occupational and social impairment with reduced reliability and productivity.  During his February 2014 VA examination, the Veteran reported intrusive thoughts of combat and efforts to avoid thinking about combat.  He described difficulty feeling close to others and expressing his feelings.  Also noted were anxiety, sleep disturbance, irritability, and hypervigilance.  He had angry outbursts, typically expressed as verbal or physical aggression toward people or objects, with little or no provocation.  

A November 2015 letter from S.L., his VA provider, indicates that he had a significant increase in PTSD symptoms as a result of suffering an assault in August.  She noted a worsening of his nightmares, intrusive thoughts, hypervigilance, and startling.  VA treatment records from this period show sad affect and mood and note increased symptoms.

During his hearing before the Board, the Veteran stated that he lives with his son and stays in his room most of the time.  He does not go out and associate with others much because he is uncomfortable being with people.  He feels stressed when around small or large groups of people, even family.  When his son wants to talk to him, he has to go to the Veteran's bedroom since the Veteran does not feel comfortable in other rooms.  He testified that he did not feel comfortable going to therapy.  He indicated that he does not feel much pleasure or joy.

Based on the frequency, severity, and duration of the Veteran's anti-social behaviors, combined with his other PTSD symptoms, as well as with consideration of the note from his VA provider indicating that his symptoms have increased in severity during the pendency of the claim, the Board finds the Veteran's disability picture more nearly approximates the criteria for a 50 percent initial rating for PTSD as his symptoms result in occupational and social impairment with reduced reliability and productivity.  A rating in excess of 50 percent is not warranted because the Veteran's symptoms are not of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or cause total occupational and social impairment.  Thus, based on the totality of the evidence, the Board finds that a 50 percent initial rating for PTSD is warranted.  To this extent, the appeal is granted.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's symptoms of PTSD are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board has compared the current severity of the Veteran's PTSD to the rating schedule and finds that his symptoms are adequately encompassed in the criteria for a 50 percent rating.  As discussed above, the General Rating Formula provides for ratings in excess of 50 percent; however, the Veteran's symptoms are not of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or cause total occupational and social impairment.  Accordingly, the schedular criteria are adequate and referral for extraschedular consideration is not warranted.

III. TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  Here, the Veteran has service connection for bilateral hearing loss, rated 70 percent disabling; PTSD, rated 50 percent disabling; and tinnitus, rated 10 percent disabling.  Thus, he meets the schedular criteria for consideration of a TDIU.

Regarding the issue of whether the Veteran's service-connected disabilities, without consideration of any other disability, and in light of his level of education, special training, and previous work experience, render him unable to obtain and maintain substantially gainful employment, the Board finds in favor of the Veteran.  The Board observes that the Veteran's employment history includes employment as a college instructor for nine years.  

During the Veteran's hearing, he had difficulty with conversation, to include difficulty hearing questions posed by his representative and the undersigned VLJ.  During his January 2014 VA audiology examination, he reported that he could not hear or understand others when there is any background noise in a room.  He has to face people to understand them.  He stated that his tinnitus made it difficult for him to concentrate.  In light of the Veteran's employment history, and given the impact of the Veteran's hearing loss and tinnitus on his daily functioning, coupled with the frequency, severity and duration of his PTSD symptoms, the Board finds it unlikely that the Veteran could obtain and maintain substantially gainful employment.  Consequently, the Board finds that a TDIU is warranted.  The appeal is granted.




IV. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim of entitlement to an increased evaluation for PTSD and entitlement to a TDIU arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified private treatment records.  The Veteran submitted copies of treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA mental health examination in February 2014.  The examiner reviewed the claims file and provided detailed descriptions of the Veteran's symptoms.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The claim on appeal for service connection for liver cancer is dismissed.

The claim on appeal for service connection for a heart disability is dismissed.

Entitlement to an initial 50 percent rating for PTSD is granted.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


